Citation Nr: 1604218	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 decision by the Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the claim was subsequently transferred to the St. Petersburg, Florida RO.

This appeal was before the Board in August 2011 and November 2013.  Each time, the Veteran's claims were remanded for further development.

The Board notes that this appeal is now being processed using the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems. 

The Board's dismissal of the current appeal due to the Veteran's death is set forth below.  The request of the Veteran's spouse to be substituted as the Appellant for purposes of processing the claim to completion is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran's spouse if further action, on her part, is required.


FINDING OF FACT

On September 9, 2015, the Board was notified that the Veteran died in August 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.



REMAND

In this case, the Veteran died after October 10, 2008, and the Veteran's spouse filed a request for substitution with the AOJ in September 2015, within one year of the Veteran's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b). Therefore, the Veteran's spouse is entitled to a determination as to whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly.

In this case, the record is unclear as to whether the AOJ made a determination on the spouse's request for substitution for purposes of processing any claims to completion.

Accordingly, the case is REMANDED for the following action:

1.  Make (or, if made, associate with the claims file) a determination as to whether the Veteran's spouse is eligible to be recognized as a substitute for the pending claim of entitlement to service connection for a skin disorder.
 
2.  If the request for substitution is or has been granted, undertake any additional notification and/or development deemed warranted and adjudicate the claims under the provisions of 38 U.S.C.A. § 5121A.
 
3.  If any benefit sought on appeal remains denied, furnish to the Veteran's spouse and her representative (if any) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the appropriate period for response before the claims are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


